Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-7, 9 and 12 are is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosenthal (US Pat. 3,781,579).
Regarding claim 1, Rosenthal teaches a trigger switch configured to drive a drive unit by pushing a trigger 22, comprising a switching member 32 configured to switch between a mode in which the drive unit is driven at constant speed (Fig. 4) and a mode in which the drive unit is driven by an output according to a pushing amount of the trigger (when the actuator 32 is engaged with the trigger 22 is defined to the constant speed mode, and when the actuator 32 is disengaged from the trigger 22 is defined to the inconstant speed mode, see Figs. 3-4, col. 2, lines 55-67 and col. 3, lines 1-15).  
Regarding claim 2, Rosenthal teaches the trigger switch wherein the switching member includes a regulating portion 36 configured to regulate the pushing amount of the trigger according to the switched mode (Figs. 3-4, col. 2, lines 55-67 and col. 3, lines 1-15).  
Regarding claims 4, 7, 9 and 12 , Rosenthal teaches the trigger switch wherein the switching member 32 includes a lever configured to receive swing operation (Fig. 5).  
Regarding claims 3 and 6, Rosenthal teaches the trigger switch further comprising an engaging member (28, 29) configured to engage with the switching member 32, wherein the switching member is configured to swing, is formed to determine a mode based on a swing position, and includes an engaging portion 46 configured to engage with the engaging member according to the swing position that determines the mode, and one of the engaging member and the engaging portion of the switching member is a projection, and another thereof is a recess (Fig. 4 and col 2, lines 60-65).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 8, 10, 11, 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenthal in view of Skarlupka (US Pat. 6,710,273).
Regarding claims 5, 8, 10, 11, 13-16, Rosenthal teaches the trigger switch further comprising a casing 21 to which the trigger 24 is attached, wherein the switching member 32 is attached to the casing at a position different from a position of the trigger (Fig. 1). Rosenthal does not teach the sealing member that is attached to an attachment portion of the switching member in the casing.  However, Skarlupka teaches a similar switch device that comprises a sealing member 22 that is attached to lever 20 of the switch device, and the sealing member is attached between the lever and the switch casing 16 (Figs. 1-4). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Skarlupka in the switch device of Rosenthal to provide a waterproof switch device. 
Alternative rejection
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wadeson (US20190381648)
Regarding claim 1, Wadeson teaches a trigger switch configured to drive a drive unit by pushing a trigger 24, comprising a switching member 26 configured to switch between a mode in which the drive unit is driven at constant speed and a mode in which the drive unit is driven by an output according to a pushing amount of the trigger (paragraph 33).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M SAEED whose telephone number is (571)270-7976. The examiner can normally be reached 10-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED M SAEED/               Primary Examiner, Art Unit 2833